Citation Nr: 0804065	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in July 2007.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran has current bilateral knee disabilities as a result 
of his active military service as a paratrooper.  

2.  The competent medical evidence of record shows that the 
veteran has a current low back disability as a result of his 
active military service as a paratrooper.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A; 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007). 

2.  Service connection for a left knee disability is 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A; 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007). 

3.  Service connection for a low back disability is 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A; 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
bilateral knee and low back disabilities.  Therefore, no 
further development is needed with respect to this claim.



Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Certain chronic conditions, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service. This 
presumption, however, is rebuttable by probative evidence to 
the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that his parachute service in the United 
States Army, specifically an incident where he was required 
to deploy a reserve parachute and incurred a hard landing, 
caused him to develop current disabilities in his back and 
knees bilaterally.  While there are three separate claims 
present (low back, right knee, and left knee), as they each 
arise out of the same claimed in-service origin, they will be 
discussed together for the sake of expediency.  

Regarding current disabilities, the veteran has been 
diagnosed with chronic lumbar strain/sprain with degenerative 
disc disease, chronic strain/sprain in the bilateral knees, 
and bilateral chondromalacia patellae with lateral tracking.  
As such, there is no dispute as to whether the veteran 
experiences current bilateral knee and low back disabilities.  

A search of the service medical records does not reveal any 
complaints, treatments, or consultations for either bilateral 
knee disabilities or a low back disorder.  Additionally, 
there is no indication that arthritis had onset within a year 
of service separation.  Based on these factors, the RO 
concluded that there was no documented in-service event or 
injury responsible for the current disabilities and the claim 
was denied.  

Prior to making this assessment, however, the veteran was 
afforded a comprehensive VA orthopedic examination to 
determine if the currently present knee and back conditions 
were related to service.  In an October 2006 opinion, the VA 
examiner stated that it was at least as likely as not that 
the bilateral knee disabilities were caused as a result of a 
"service-connected injury."  Moreover, the examiner stated 
that the type of knee disabilities noted on examination would 
"certainly" be the result of a parachute jump where the 
main parachute did not open and there was considerable force 
on the lower extremities when the ground was struck.  
Regarding a low back disability, the examiner stated that the 
same force on the lower extremities, of the type experienced 
in a parachute jump without main parachute deployment, would 
also "certainly" be causative of the current low back 
condition.  The RO denied the claims even after this opinion 
had been entered, as it was felt that the VA examination was 
based solely on subjective history provided by the veteran.  
While this is true (as the examiner stated he had no direct 
evidence of the claimed in-service injury), the Board notes 
that if an examination based on subjective history is 
substantiated by the evidence of record, such an opinion is 
probative and cannot be disregarded.   See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e.g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).

At issue then, is whether or not the alleged in-service 
injury can be substantiated as having taken place.  As 
relayed by the veteran at both the October 2006 medical 
examination and the July 2007 Travel Board Hearing, he 
alleges an exit of an aircraft where the main parachute had a 
malfunction and three "panels" of the canopy were noted to 
be missing after the static line deployment.  Upon hearing an 
order from a commanding officer on the ground with a 
bullhorn, the veteran claims to have released his main 
parachute and deployed the reserve.  Given the circumstances 
of gravity and the unnatural position of the reserve 
parachute on his abdomen, the deployment of the reserve 
allegedly caused him to have a very hard landing at the drop 
zone, and the veteran felt pain in his knees and back. 

There is nothing in the record to specifically confirm that 
this event took place.  Upon review of the separation record, 
however, the Board notes that the veteran had completed 
airborne school, had been awarded the U.S. Army parachute 
badge, and was stationed at Ft. Bragg, North Carolina with 
the famed 82nd Airborne Division.  Thus, the fact that the 
veteran was a paratrooper is not in dispute, and while there 
is no evidence of combat, the Board is willing to accept the 
testimony of the veteran on the circumstances surrounding his 
non-combat parachute service.  Indeed, the scenario described 
by the veteran would not be uncommon given the risks and 
realities associated with parachute service.  Specifically, 
it is commonly known that the business of performing a 
parachute exit of an aircraft is inherently dangerous and 
productive of extreme stresses on the body.  Given the vast 
amount of variables associated with parachute service, there 
is no cause to doubt that the veteran experienced a parachute 
malfunction which caused him to have a hard landing as 
claimed.  Thus, there is a substantiated in-service traumatic 
event involving both knees and the low back, current 
bilateral knee and low back disabilities, and a positive 
medical opinion which links these disabilities to the 
traumatic event.  As such, the elements of service connection 
have been met and the claims for service connection are 
granted.   


ORDER

Entitlement to service connection for a right knee disability 
is granted.  

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to service connection for a low back disability 
is granted.  


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


